Exhibit 10.1

 

SUBSCRIPTION AGREEMENT

UQM Technologies, Inc.

4120 Specialty Place

Longmont, Colorado 80504

Gentlemen:

The undersigned (the “Investor”) hereby confirms its agreement with UQM
Technologies, Inc., a Colorado corporation (the “Company”), as follows:

1. This Subscription Agreement, including the Terms and Conditions for Purchase
of Securities attached hereto as Annex I (collectively, this “Agreement”) is
made as of the date set forth below between the Company and the Investor.

The Company has authorized the sale and issuance to certain investors of up to
an aggregate of 8,000,000 units (the “Units”), with each Unit consisting of (i)
one share (a “Share,” collectively, the “Shares”) of its voting common stock,
par value $0.01 per share (the “Common Stock”), and (ii) one warrant (the
“Warrant,” collectively, the “Warrants”) to purchase 0.5 of a share of Common
Stock (and the fractional amount being the “Warrant Ratio”), in substantially
the form attached hereto as Exhibit B, for a purchase price of $0.80 per Unit
(the “Purchase Price”). The Units will not be issued or certificated. The Shares
and Warrants are immediately separable and will be issued separately. The shares
of Common Stock issuable upon exercise of the Warrants are referred to herein as
the “Warrant Shares” and, together with the Units, the Shares and the Warrants,
are referred to herein as the “Securities”).

2. The offering and sale of the Securities (the “Offering”) is being made
pursuant to (a) an effective Registration Statement on Form S-3, No. 333-193305
(the “Registration Statement”) filed by the Company with the Securities and
Exchange Commission (the “Commission”) on January 1, 2014  and declared
effective by the Commission on January 23, 2014, including the Prospectus
contained therein (the “Base Prospectus”), (b) if applicable, certain “free
writing prospectuses” (as that term is defined in Rule 405 under the Securities
Act of 1933, as amended (the “Act”)), that have been or will be filed, if
required, with the Commission and delivered to the Investor on or prior to the
date hereof (the “Issuer Free Writing Prospectus”), containing certain
supplemental information regarding the Securities, the terms of the Offering and
the Company, (c) if applicable, a Preliminary Prospectus Supplement (the
“Preliminary Prospectus Supplement”) containing certain supplemental information
regarding the Securities, the terms of the Offering and the Company and (d) a
Prospectus Supplement (the “Prospectus Supplement” and, together with the Base
Prospectus, the “Prospectus”) containing certain supplemental information
regarding the Securities and the terms of the Offering that will be filed with
the Commission and delivered to the Investor (or made available to the Investor
by the filing by the Company of an electronic version thereof with the
Commission).



 

--------------------------------------------------------------------------------

 

3. The Company and the Investor agree that the Investor will purchase from the
Company and the Company will issue and sell to the Investor the Units set forth
below for the aggregate purchase price set forth below.  The Units shall be
purchased pursuant to the Terms and Conditions for Purchase of Units attached
hereto as Annex I and incorporated herein by this reference as if fully set
forth herein.  The Investor acknowledges that the Offering is not being
underwritten by Oppenheimer & Co. Inc. the “Placement Agent”) named in the
Prospectus Supplement and that there is no minimum offering amount.

4. The manner of settlement of the Securities included in the Units purchased by
the Investor shall be as follows:

Delivery versus payment (“DVP”) through DTC (i.e., on the Closing Date, the
Company shall deliver the Shares registered in the Investor’s name and address
as set forth below and released by Computershare Trust Company, the Company’s
“Transfer Agent”, to the Investor through DTC at the Closing directly to the
account(s) at the Placement Agent identified by the Investor; upon receipt of
such Shares, the Placement Agent shall promptly electronically deliver such
Shares to the Investor, and simultaneously therewith payment shall be made by
Placement Agent by wire transfer to the Company).  NO LATER THAN ONE (1)
BUSINESS DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND THE
COMPANY, THE INVESTOR SHALL:

(I)



NOTIFY the PLACEMENT AGENT OF THE ACCOUNT OR ACCOUNTS TO BE CREDITED WITH THE
SHARES BEING PURCHASED BY SUCH INVESTOR, AND

(II)



CONFIRM THAT THE ACCOUNT OR ACCOUNTS TO BE CREDITED WITH THE SHARES BEING
PURCHASED BY THE INVESTOR HAVE A MINIMUM BALANCE EQUAL TO THE AGGREGATE PURCHASE
PRICE FOR THE UNITS BEING PURCHASED BY THE INVESTOR.

IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DVP IN A TIMELY MANNER.  IF THE INVESTOR DOES NOT DELIVER
THE AGGREGATE PURCHASE PRICE FOR THE UNITS OR DOES NOT MAKE PROPER ARRANGEMENTS
FOR SETTLEMENT IN A TIMELY MANNER, THE SHARES AND WARRANTS MAY NOT BE DELIVERED
AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE EXCLUDED FROM THE CLOSING
ALTOGETHER.

5. The executed Warrants included in the Units purchased by the Investor shall
be delivered in accordance with the terms of the Warrants.

6. The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (b) it is
not a member of the Financial Industry Regulatory Authority, Inc. or an
Associated Person (as such term is defined under FINRA’s Membership and
Registration Rules Section 1011) as of the Closing, and (c) neither the Investor
nor any group of



2

 

--------------------------------------------------------------------------------

 

Investors (as identified in a public filing made with the Commission) of which
the Investor is a part in connection with the Offering of the Units, acquired,
or obtained the right to acquire, 20% or more of the Common Stock (or securities
convertible into or exercisable for Common Stock) or the voting power of the
Company on a post-transaction basis.  Exceptions:

 

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

7. The Investor represents that it has received (or otherwise had made available
to it by the filing by the Company of an electronic version thereof with the
Commission) the Base Prospectus which is a part of the Company’s Registration
Statement, the documents incorporated by reference therein and any free writing
prospectus (collectively, the “Disclosure Package”), prior to or in connection
with the receipt of this Agreement.  The Investor acknowledges that, prior to
the delivery of this Agreement to the Company, the Investor will receive certain
additional information regarding the Offering, including pricing information
(the “Offering Information”).  Such information may be provided to the Investor
by any means permitted under the Act, including the Prospectus Supplement, a
free writing prospectus and oral communications.

8. No offer by the Investor to buy Units will be accepted and no part of the
Purchase Price will be delivered to the Company until the Investor has received
the Offering Information and the Company has accepted such offer by
countersigning a copy of this Agreement, and any such offer may be withdrawn or
revoked, without obligation or commitment of any kind, at any time prior to the
Company (or the Placement Agent on behalf of the Company) sending (orally, in
writing or by electronic mail) notice of its acceptance of such offer.  An
indication of interest will involve no obligation or commitment of any kind
until the Investor has been delivered the Offering Information and this
Agreement is accepted and countersigned by or on behalf of the Company. 

9. The Company acknowledges that the only material, non-public information
relating to the Company it has provided to the Investor in connection with the
Offering prior to the date hereof is the existence of the Offering.

 

 

3

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

 

Number of Units: _____________________
Total Warrant Shares: __________________
Purchase price per Unit: $_______________  Aggregate Purchase Price:
$_____________

 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

Dated as of: October [    ], 2015



INVESTOR

By: __________________________________

Print Name: ___________________________

Title: _________________________________

Address: _______________________________

______________________________________

______________________________________

Agreed and Accepted

this [    ] day of October, 2015:

UQM TECHNOLOGIES, INC.

By: ______________________________

Title: _____________________________

 

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

 

ANNEX I

TERMS AND CONDITIONS FOR PURCHASE OF UNITS

1. Authorization and Sale of the Units.  Subject to the terms and conditions of
this Agreement, the Company has authorized the sale of the Units.

2. Agreement to Sell and Purchase the Units; Placement Agent.

2.1 At the Closing (as defined in Section 3.1), the Company will sell to the
Investor, and the Investor will purchase from the Company, upon the terms and
conditions set forth herein, the number of Units set forth on the last page of
the Agreement to which these Terms and Conditions for Purchase of Units are
attached as Annex I (the “Signature Page”) for the aggregate purchase price
therefor set forth on the Signature Page.

2.2 The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Units to them.  The Investor and the Other
Investors are hereinafter sometimes collectively referred to as the “Investors,”
and this Agreement and the Subscription Agreements executed by the Other
Investors are hereinafter sometimes collectively referred to as the
“Agreements.”

2.3 Investor acknowledges that the Company has agreed to pay the Placement
Agents a fee (the “Placement Fee”) in respect of the sale of Units to the
Investor.

2.4 The Company has entered into a Placement Agent Agreement, dated October
[__], 2015 (the “Placement Agreement”), with the Placement Agent that contains
certain representations, warranties, covenants and agreements of the Company
that may be relied upon by the Investor, which shall be a third party
beneficiary thereof.

3. Closing and Delivery of the Shares, Warrants and Funds.

3.1 Closing.  The completion of the purchase and sale of the Units (the
“Closing”) shall occur at a place and time (the “Closing Date”) to be specified
by the Company and the Placement Agent, and of which the Investors will be
notified in advance by the Placement Agent in accordance with Rule 15c6-1
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”).  At the Closing, (a) the Company shall cause the Transfer Agent to
deliver to the Investor through DTC the number of Shares included in the Units
set forth on the Signature Page registered in the name of the Investor or, if so
indicated on the Investor Questionnaire attached hereto as Exhibit A, in the
name of a nominee designated by the Investor, (b) the Company shall cause to be
delivered to the Investor a Warrant to purchase a number of whole Warrant Shares
as set forth on the signature page hereto and (c) the aggregate purchase price
for the



 

--------------------------------------------------------------------------------

 

Units being purchased by the Investor will be delivered by or on behalf of the
Investor to the Company.

3.2 Conditions to the Obligations of the Parties.

(a) Conditions to the Company’s Obligations.  The Company’s obligation to issue
and sell the Units to the Investor shall be subject to: (i) the receipt by the
Company of the purchase price for the Units being purchased hereunder as set
forth on the Signature Page and (ii) the accuracy of the representations and
warranties made by the Investor and the fulfillment of those undertakings of the
Investor to be fulfilled prior to the Closing Date.

(b) Conditions to the Investor’s Obligations.  The Investor’s obligation to
purchase the Units is subject to (i) the accuracy of the representations and
warranties made by the Company and the fulfillment of those undertakings of the
Company to be fulfilled prior to the Closing Date, including the representations
and warranties and undertakings of the Company in the Placement Agreement, (ii)
the satisfaction of the conditions contained in the Placement Agreement, (iii)
the Placement Agreement being in full force and effect and not having been
terminated and (iv) the Placement Agent not having determined that the
conditions to the closing in the Placement Agreement have not been satisfied.
 The Investor understands and agrees that, in the event that the Placement Agent
in its sole discretion determines that the conditions to closing in the
Placement Agreement have not been satisfied or if the Placement Agreement may be
terminated for any other reason permitted by such Agreement, then the Placement
Agent may, but shall not be obligated to, terminate such Placement Agreement,
which shall have the effect of terminating this Subscription Agreement pursuant
to Section 13 below.

3.3 Delivery of Funds. 

No later than one (1) business day after the execution of this Agreement by the
Investor and the Company, the Investor shall confirm that the account or
accounts at the Placement Agent to be credited with the number of Securities
included in the Units being purchased by the Investor have a minimum balance
equal to the aggregate purchase price for the Units being purchased by the
Investor.

3.4 Delivery of Securities included in the Units.

No later than one (1) business day after the execution of this Agreement by the
Investor and the Company, the Investor shall notify the Placement Agent of the
account or accounts at the Placement Agent to be credited with the Securities
being purchased by such Investor.  On the Closing Date, the Company shall (i)
deliver the Shares to the Investor through DTC directly to the account(s) at the
Placement Agent identified by Investor, (ii) the Company shall cause to be
physically delivered to the Investor a Warrant to purchase a number of whole
Warrant Shares as set forth on the signature page hereto and (iii)
simultaneously therewith, payment shall be made by the Placement Agent by wire
transfer to the Company.



2

 

--------------------------------------------------------------------------------

 

4. Representations, Warranties and Covenants of the Investor.

The Investor acknowledges, represents and warrants to, and agrees with, the
Company and the Placement Agent that:

4.1 The Investor (a) is knowledgeable, sophisticated and experienced in making,
and is qualified to make decisions with respect to, investments in shares
presenting an investment decision like that involved in the purchase of the
Units, including investments in securities issued by the Company and investments
in comparable companies, (b) has answered all questions on the Signature Page
and the Investor Questionnaire and the answers thereto are true and correct as
of the date hereof and will be true and correct as of the Closing Date and
(c) in connection with its decision to purchase the number of Units set forth on
the Signature Page, has received and is relying only upon the Disclosure Package
and the documents incorporated by reference therein and the Offering
Information.

4.2 (a) No action has been or will be taken in any jurisdiction outside the
United States by the Company or the Placement Agents that would permit an
offering of the Securities, or possession or distribution of offering materials
in connection with the issue of the Securities in any jurisdiction outside the
United States where action for that purpose is required, (b) if the Investor is
outside the United States, it will comply with all applicable laws and
regulations in each foreign jurisdiction in which it purchases, offers, sells or
delivers Securities or has in its possession or distributes any offering
material, in all cases at its own expense and (c) the Placement Agent is not
authorized to make and have not made any representation, disclosure or use of
any information in connection with the issue, placement, purchase and sale of
the Units, except as set forth or incorporated by reference in the Base
Prospectus or the Prospectus Supplement or any free writing prospectus.

4.3 (a) The Investor has full right, power, authority and capacity to enter into
this Agreement and to consummate the transactions contemplated hereby and has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement, and (b) this Agreement constitutes a valid and binding
obligation of the Investor enforceable against the Investor in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally and except as enforceability may be
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and except as
to the enforceability of any rights to indemnification or contribution that may
be violative of the public policy underlying any law, rule or regulation
(including any federal or state securities law, rule or regulation).

4.4 The Investor understands that nothing in this Agreement, the Prospectus, the
Disclosure Package, the Offering Information or any other materials presented to
the Investor in connection with the purchase and sale of the Units constitutes
legal, tax or investment advice.  The Investor has consulted such legal, tax and
investment advisors and made such investigation as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of the
Units.  The Investor also understands that there is no established public
trading market for the Warrants being offered in the Offering, and that the
Company does not expect such a market to develop.  In



3

 

--------------------------------------------------------------------------------

 

addition, the Company does not intend to apply for listing the Warrants on any
securities exchange.  Without an active market, the liquidity of the Warrants
will be limited.

4.5 Since the date on which any Placement Agent first contacted the Investor
about the Offering, the Investor has not disclosed any information regarding the
Offering to any third parties (other than its legal, accounting and other
advisors) and has not engaged in any purchases or sales involving the securities
of the Company (including, without limitation, any Short Sales involving the
Company’s securities).  The Investor covenants that it will not engage in any
purchases or sales involving the securities of the Company (including Short
Sales) prior to the time that the transactions contemplated by this Agreement
are publicly disclosed.  The Investor agrees that it will not use any of the
Securities acquired pursuant to this Agreement to cover any short position in
the Common Stock if doing so would be in violation of applicable securities
laws.  For purposes hereof, “Short Sales” include, without limitation, all
“short sales” as defined in Rule 200 promulgated under Regulation SHO under the
Exchange Act, whether or not against the box, and all types of direct and
indirect stock pledges, forward sales contracts, options, puts, calls, short
sales, swaps, “put equivalent positions” (as defined in Rule 16a-1(h) under the
Exchange Act) and similar arrangements (including on a total return basis), and
sales and other transactions through non-US broker dealers or foreign regulated
brokers.

4.6 Survival of Representations, Warranties and Agreements; Third Party
Beneficiary.  Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agent, all covenants, agreements, representations
and warranties made by the Company and the Investor herein will survive the
execution of this Agreement, and the delivery to the Investor of the Shares and
Warrants being purchased and the payment therefor.  The Placement Agent shall be
a  third party beneficiary with respect to the representations, warranties and
agreements of the Investor in Section 4 hereof.

5. Notices.  All notices, requests, consents and other communications hereunder
will be in writing, will be mailed (a) if within the domestic United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile or (b) if delivered from
outside the United States, by International Federal Express or facsimile, and
(c) will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed,
(iii) if delivered by International Federal Express, two business days after so
mailed and (iv) if delivered by facsimile, upon electronic confirmation of
receipt and will be delivered and addressed as follows:

(a) if to the Company, to:

 

UQM Technologies, Inc.

4120 Specialty Place

Longmont, Colorado 80504

Attention:  David Rosenthal, CFO

Facsimile: (303) 682-4933

 





4

 

--------------------------------------------------------------------------------

 

with copies to:

Sherman & Howard, LLC

633 Seventeenth Street, Suite 3000

Denver, Colorado 80202

Attention:  Garth Jensen, Esq.

Fax: (303) 298-0940

(b)



if to the Investor, at its address on the Signature Page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.

6. Changes.  This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.

7. Headings.  The headings of the various sections of this Agreement have been
inserted for convenience of reference only and will not be deemed to be part of
this Agreement.

8. Severability.  In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.

9. Governing Law.  This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.

10. Counterparts.  This Agreement may be executed in two or more counterparts,
each of which will constitute an original, but all of which, when taken
together, will constitute but one instrument, and will become effective when one
or more counterparts have been signed by each party hereto and delivered to the
other parties.  The Company and the Investor acknowledge and agree that the
Company shall deliver its counterpart to the Investor along with the Prospectus
Supplement (or the filing by the Company of an electronic version thereof with
the Commission).

11. Confirmation of Sale.  The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s signed counterpart to this Agreement,
together with the Prospectus Supplement (or the filing by the Company of an
electronic version thereof with the Commission), shall constitute written
confirmation of the Company’s sale of the Units to such Investor.

12. Press Release.  The Company and the Investor agree that the Company shall,
prior to the opening of the financial markets in New York City on the business
day immediately after the date hereof, (a) issue a press release announcing the
Offering and disclosing all material information regarding the Offering and
(b) file a Current Report on Form 8-K with the Securities and Exchange
Commission including a form of this Agreement, the Placement Agreement and the
form of Warrant as exhibits thereto.

13. Termination.  In the event that the Placement Agreement is terminated
pursuant to the terms thereof, this Agreement shall terminate without any
further action on the part of the parties hereto.





5

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

UQM TECHNOLOGIES, INC.

INVESTOR QUESTIONNAIRE

Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:

 

1.The exact name in which your Shares and Warrants are to be registered.  You
may use a nominee name if appropriate:

 

 

2.The relationship between the Investor and the registered holder listed in
response to item 1 above:

 

 

3.The mailing address of the registered holder listed in response to item 1
above:

 

 

4.The Social Security Number or Tax Identification Number of the registered
holder listed in the response to item 1 above:

 

 

5.Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained):

 

 

6.DTC Participant Number:

 

 

7.Name of Account at DTC Participant being credited with the Shares:

 

 

8.Account Number at DTC Participant being credited with the Shares:

 

 

 





6

 

--------------------------------------------------------------------------------

 

EXHIBIT B

FORM OF WARRANT

 



7

 

--------------------------------------------------------------------------------